Citation Nr: 1746082	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a compensable rating for service-connected bilateral sensorineural hearing loss. 

2. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for left foot arthritis. 

3. Entitlement to service connection for left foot arthritis. 

4. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right foot arthritis. 

5. Entitlement to service connection for right foot arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



The issues of entitlement to service connection for left foot arthritis and service connection for right foot arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2016 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to a compensable rating for service-connected bilateral hearing loss.


2. An August 2000 rating decision denied service connection for left foot arthritis.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period. 

3. The evidence associated with the claims file subsequent to the August 2000 rating decision denying service connection for left foot arthritis is not cumulative and redundant of evidence previously of record.

4. An August 2000 rating decision denied service connection for right foot arthritis. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period.

5. The evidence associated with the claims file subsequent to the August 2000 rating decision denying service connection for right foot arthritis is not cumulative and redundant of evidence previously of record. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for a compensable rating for bilateral hearing loss. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

2. The August 2000 rating decision is final. 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2000).

3. New and material evidence sufficient to reopen the claim of service connection for left foot arthritis has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).

4. New and material evidence sufficient to reopen claim of service connection for right foot arthritis has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in light of the fully favorable decision to reopen the claims of service connection for left and right foot arthritis, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In the November 2016 hearing testimony the Veteran stated he wished to withdrawal the claim of entitlement to a compensable rating for bilateral hearing loss. Then in November 2016 written correspondence, the Veteran stated that he wished to withdraw specifically his claim for a compensable rating for bilateral hearing loss, pending before the Board. See November 2016 Correspondence. This statement expresses clear intent to withdraw the Veteran's claim for a compensable rating for bilateral hearing loss currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on this matter. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).

			III. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In this case, new and material evidence sufficient to reopen the claims of service connection for right and left foot arthritis has been received. The RO denied service connection for right and left foot arthritis in August 2000, finding there was no evidence of a left or right foot disability and a possible relationship to service. The Veteran was notified of the decision and his appellate rights in September 2000. The Veteran did not appeal that decision, or submit additional evidence, within the applicable time period.  Therefore, the August 2000 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016). 

The record in August 2000 consisted of service treatment records, and statements from the Veteran. The evidence failed to show a right or left foot disability, including arthritis, and a relationship to service. Evidence associated since the rating decision includes VA treatment records and Veteran statements and testimony. The Veteran's statements as to symptomology in-service and ongoing symptoms and treatment records noting arthritis are new and material. 

New and material evidence sufficient to reopen the claims of service connection for right and left foot arthritis have been received. The evidence provided addressed the previous unestablished facts of a current right and left foot disability and a relationship to service. It is not redundant. Therefore, reopening of the claim for right and left foot arthritis is warranted.


ORDER

The appeal for entitlement to a compensable rating for bilateral hearing loss is dismissed.

The application to reopen the claim for service connection for left foot arthritis is granted.

The application to reopen the claim for service connection for right foot arthritis is granted. 


REMAND

The Veteran contends he is entitled to service connection for a right and left foot arthritis. The Veteran contends that he has been experiencing ongoing symptoms of foot pain since service. The Board finds a remand is warranted for additional development. 

In light of the Veteran's testimony regarding symptoms in-service and since, and VA treatment records the Board finds that the evidence as it stands tends to indicate that a current disability may be related to service. Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between the claimed right and left foot arthritis and service. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records. Specifically, the Veteran testified to undergoing treatment for his right and left feet in the late 1970s and early 1980s at VA. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any right and left foot disability, to include arthritis. After reviewing the claims file, and examining the Veteran the examiner is asked to answer the following questions:
	
a. Identify all current right and left foot disabilities.

b. For all diagnosed right foot disabilities, to include arthritis, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current right foot disability is related to active service?

c. For all diagnosed left foot disabilities, to include arthritis, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current left foot disability is related to active service?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of bilateral foot pain began in-service and have persisted since.  

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


